IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-25,632-02


                       EX PARTE TRACY BRIAN BROWN, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 580614-A IN THE 339TH DISTRICT COURT
                             FROM HARRIS COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of delivery of cocaine and sentenced to thirty-five            years’

imprisonment. The First Court of Appeals affirmed his conviction. Brown v. State, 866 S.W.2d

675 (Tex. App.—Houston [1st Dist.] 1993). Applicant filed this application for a writ of habeas

corpus in the county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE

CRIM . PROC. art. 11.07. This Court denied relief without written order on February 16, 1994.

       We now withdraw our order of February 16, 1994 and reconsider the case on our own

motion. TEX . R. APP . P. 79.2(d). This application is dismissed. See Ex parte Johnson, 12 S.W.3d

472 (Tex. Crim. App. 2000); Ex parte Brown, 662 S.W.2d 3, 4 (Tex. Crim. App. 1983).

       Copies of this order shall be sent to the Texas Department of Criminal Justice–Correctional
                                                              2

Institutions Division and the Board of Pardons and Paroles.



Filed: May 19, 2021
Do not publish